Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions	
1.          Applicant’s election without traverse of Species 2, Claims 19, 21-33, in the reply filed on 12/21/21 is acknowledged.  

2.     Claims 1-18, 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. 

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 10/14/21, 06/28/21, 03/18/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.          The drawings filed on 03/18/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim(s) 19, 21-22, 26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Pub. No. 2008/0186489) in view of Blackford et al. (U.S. Pub. No. 2015/0308940). Hereafter “Ahn” and “Blackford”.
             Regarding Claim 19, Ahn teaches 
             a saturator block configured to accept directly a sampled particle-laden gas flow, (figures 1, 2, saturator 10 is not different from a saturator block, particle P; [0023], lines 1-4);
             a condenser block located downstream and in fluid communication with the saturator block, (figures 1, 2, saturator 10 is not different from a saturator block, particle P, condenser 20 is not different from a condenser block; [0023], lines 1-8);
             an optics block located downstream and in fluid communication with the condenser block, (figures 1, 2, elements 20, 32, 33, 34, 35; [0027]);
            However, Ahn does not teach a makeup-flow block located in fluid communication with and between the condenser block and the optics block; and a particle-free gas supply coupled to the makeup-flow block and configured to supply a makeup gas-flow that is substantially free of particles.  Blackford teaches a makeup-flow block located in fluid communication with and between the condenser block, ([0045].  Figure 8, flow 94 is not different from a makeup-flow block with particle free gas 94.  Figure 9, air flow 104, 105 is not different from a makeup-flow block); and a particle-free gas supply coupled to the makeup-flow block and configured to 

       Regarding Claims 21, 22, Ahn teaches temperature for working flow is about ambient temperature, ([0003, 0032]).  Although Ahn and Blackford do not teach a temperature of the makeup gas-flow is at about ambient room temperature, or about a temperature substantially lower than the condenser temperature, selection of heating range for makeup gas-flow about ambient room temperature or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate heating range for the flow for the benefit of well operated condensation particle counter inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
. 
                Regarding Claims 26-27, although Ahn does not teach the make-up flow block comprises a concentric-tube design, Blackford teaches, (figure 5a, dry air inlet 61 is not different from make-up flow block).  It is inherent that the concentric-tube design of the dry air inlet 61 in figure 5a, and 104, 105 in figure 9, keeping the particles from the sampled particle gas flow 101 near a centerline of a flow path in figure 9.  

Allowable Subject Matter

8.	Claims 28-33 are allowed.
9.          Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 23 and 24. 
11.          As claim 23, the prior art of record taken alone or in combination, fails to disclose or render obvious a high-temperature condensation particle counter (HT-CPC), comprising a makeup-flow block located in fluid communication with and between the condenser block and the optics block; and a particle-free gas supply coupled to the makeup-flow block and configured to supply a makeup gas-flow that is substantially free of particles; wherein the particle-free gas supply is configured to keep gases flowing into the optics block below a temperature of gases leaving the condenser block; dilute excess working fluid vapors and condensable vapors from the gases leaving the condenser block to reduce the vapors from re-nucleating within the optics block; and supplement a volumetric flowrate of the sample particle-laden gas flow to maintain an optics gas flowrate at a desired level; in combination with the rest of the limitations of claims 23 and 19.
12.          As claim 24, the prior art of record taken alone or in combination, fails to disclose or render obvious a high-temperature condensation particle counter (HT-CPC), comprising a makeup-flow block located in fluid communication with and between the condenser block and 
13.          As claim 28, the prior art of record taken alone or in combination, fails to disclose or render obvious a high-temperature condensation particle counter (HT-CPC), comprising a makeup-flow block located in fluid communication with and between the condenser block and the optics block; a particle-free gas supply coupled to the makeup-flow block and configured to supply a makeup gas-flow that is substantially free of particles; and a curtain-flow device in fluid communication with both the particle-free gas supply and the optics block to feed a substantially particle-free gas into the optics block to reduce an amount of particulate contamination and vapor contamination on optical elements within the optics block; in combination with the rest of the limitations of claim 28.

Fax/Telephone Information
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
January 8, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877